Exhibit 10.1

PAYLESS SHOESOURCE, INC.
3231 SE Sixth Avenue
Topeka, KS 66607-2207
(785) 233-5171

Stock Option Award Agreement Under the
Payless ShoeSource, Inc. 1996 Stock Incentive Plan

[Date]

[Name]
[Address]
[City, ST, ZIP]

Dear [First Name]:

Pursuant to the terms and conditions of the Payless ShoeSource, Inc. 1996 Stock
Incentive Plan (the “1996 Plan”), you have been granted a Non-Qualified Stock
Option to purchase [#of shares] (the “Option”) of Stock as outlined below:

Granted to:

[Name]

 

[ID# or SSN]

 

 

Grant Date:

[Grant Date]

 

 

Number of Shares on which Option

[# of shares]

Is Granted:

 

 

 

Option Price per share of Stock ($):

[exercise price]

 

 

Vesting Schedule:

[vesting schedule]

 

 

Expiration Date:

[Seven years from Grant Date]

Payless ShoeSource, Inc. has caused this agreement, which includes the terms and
conditions attached hereto and incorporated herein by this reference, to be
executed in its corporate name and Executive has executed the same in evidence
of the Executive’s acceptance hereof upon the terms and conditions herein set
forth as of the grant date shown above.  By signing below, Executive agrees to
conform to all of the terms and conditions of this agreement and the 1996 Plan.

Executive Signature:  _______________________________

Date:   _________________


Payless ShoeSource, Inc.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------




PAYLESS SHOESOURCE, INC. NON-QUALIFIED STOCK OPTION AGREEMENT
TERMS AND CONDITIONS

The Committee under the 1996 Stock Incentive Plan (“1996 Plan”) of Payless
ShoeSource, Inc., a Delaware corporation (the “Corporation”) has approved
granting Executive a non qualified Option to purchase shares of Stock of the
Corporation on the terms and subject to the conditions set forth in this
agreement.  Capitalized terms herein which are not defined have such meaning as
set forth in the 1996 Plan.

Therefore, the Corporation and Executive hereby agree as follows:

1.          The Corporation hereby grants to Executive an Option to purchase, in
the aggregate, the number of shares of the presently authorized Stock of the
Corporation shown on the first page of this agreement, at the Option price also
shown on the first page of this agreement.  Subject to all other terms and
conditions in this agreement and the 1996 Plan, the Option shall be irrevocable.

2.          Subject to all the other terms and conditions in this agreement, the
Option may be exercised by Executive on and after the dates and for the
corresponding number of shares shown in the vesting schedule on the first page
of this agreement; provided, however, that the Option may be exercised only on
or before the expiration date shown on the first page.

3.          Executive may exercise the Option on and after the appropriate
vesting dates (and before a date or event of termination or cancellation) in
whole at any time, or in part from time to time, in each case to the extent
vested and in blocks at least equal to the lesser of one hundred (100) shares or
the total number of shares which are then exercisable.  Executive shall give the
Corporation (i) a written notice (“Notice”) to exercise such Option in whole or
in a specified part which certifies that Executive is in compliance with the
terms and conditions of this agreement and Section 1 of Part VI of the 1996 Plan
and (ii) full payment for the shares then being purchased (“Payment”).  Payment
may be made by (a) a cashier’s or certified check payable to the order of the
Corporation, (b) a wire transfer to the Corporation’s account listed on the
notice of exercise, or (c) making an election in the Notice to have withheld
Stock otherwise issuable upon exercise with a Fair Market Value on the date of
exercise equal to the total Option price.  An Option will be considered
exercised on the date (the “Exercise Date”) when this Notice is properly
delivered to the Corporation and payment is complete.  This Notice is considered
properly delivered on the date received by the Compensation Department of the
Corporation or by its designee electronically.  If properly delivered by 3 p.m.
CST, then the Exercise Date will be the date delivered.  Otherwise, the Exercise
Date will be the next business day.  Payment under clauses 3(ii) (a) and (b) is
considered complete when received in the Compensation Department of the
Corporation; payment under clause 3(ii) (c) is considered completed when the
Notice is actually received in the Compensation Department of the Corporation.

 

4.A.          (i) In no event may an Option be exercised after the seventh
anniversary of the grant date shown on the first page of this agreement, and an
Option may be sooner terminated in accordance with the provisions of the 1996
Plan and of this Section 4.A.

          (ii) If Executive ceases to be an employee of the Corporation, for any
reason other than Retirement or Disability or death, then the Option on any
outstanding shares of Stock shall immediately terminate regardless of any notice
period or period of pay in lieu of such notice required under local statute or
at common law, on the earlier of (a) the date you receive notice of termination
of your employment from the Corporation, and (b) your date of termination of
employment.  Executive’s employment shall not be deemed to have ceased solely by
reason of a leave of absence (a) during the first 90 consecutive days of a paid
military, sick, family or other bona fide paid leave of absence or (b)
thereafter, if Executive has a right of reemployment expressly guaranteed by
either statute or contract.  In the event of such a leave of absence, the number
of shares for which an Option may be exercised during the periods described in
clauses (a) and (b) of the foregoing sentence shall be the number of shares of
Stock for which the Option was exercisable as of the date that the leave of
absence began, subject to the other terms and conditions of this Section 4.A.

          (iii) If Executive Retires or becomes Disabled, the term of any then
outstanding Option shall extend for a period ending on the earliest of (a) the
date upon which the Option would otherwise expire, (b) three years after such
Retirement (for a reason other than Disability) or (c) twelve months after such
Disability.  In that event, the number of shares of Stock for which an Option
may be exercised after that Retirement or Disability shall be the number of
shares for which the Option was exercisable as of the date of that Retirement or
Disability, subject to the other terms and conditions of this Section 4.A.  An
Option which was not exercisable as of the date of that Retirement or Disability
will no longer be deemed to be outstanding thereafter and will be cancelled
effective with the date of Retirement or Disability.

          (iv) (a) If Executive dies while in the employment of the Corporation
without having fully exercised any then outstanding Option, the beneficiary
designated by Executive (or, in the absence of such designation, the executors
or administrators or legatees or distributees of Executive’s estate) shall have
the right to exercise such Option, in whole or in part during the period ending
on the earlier of (1) the date upon which the Option would otherwise expire or
(2) three years after the date of death. In that event, the number of shares for
which an Option may be exercised after such death shall be the number of shares
of Stock for which the Option was outstanding on the date of death (whether or
not the Option was already exercisable on the date of death).



Page 2 of 4 (DNLSOA)

--------------------------------------------------------------------------------




          (b)  If Executive dies during any period following Executive’s
Retirement or Disability, without having fully exercised any then outstanding
Option, the beneficiary designated by Executive (or, in the absence of such
designation, the executors or administrators or legatees or distributees of
Executive’s estate) shall have the right to exercise such Option, in whole or in
part during the period ending on the earlier of (1) the date upon which the
Option would otherwise expire or (2) three years after the date of death.  In
that event, the number of shares for which an Option may be exercised after such
death shall be the number of shares for which the Option was exercisable as of
the date of the Retirement or Disability and remain outstanding on the date of
Executive’s death.

          (v) The provisions of paragraph 3 and the foregoing paragraphs (i)
through (iv) of this Section 4.A are subject to the provision set forth in the
1996 Plan that the Committee may cancel all shares of Stock under an unexercised
Option hereunder at any time if the Retirement of the Executive was without the
consent of the Corporation or if during such period of Retirement or Disability
the Executive engages in employment or activities contrary, in the opinion of
the Committee, to the best interests of the Corporation.  In addition, the
Committee may cancel all unexercised shares of Stock under an Option, and may
rescind any exercise of an Option, if, prior to any such exercise or within six
months of such exercise, one of the events described in Section 1 of Part VI of
the 1996 Plan occurs (which events include engaging in a “Competing Business” or
divulging “Confidential Information” to persons outside the Corporation or using
such information in other than the Corporation’s business).  Within 10 days
after receiving notice that the Committee has rescinded the exercise of an
Option, Executive shall either (i) pay to the Corporation the excess of the fair
market value of the Stock on the date of exercise of the Option over the
exercise price for the Option, or (ii) return to the Corporation the Stock
received upon the exercise.  The Corporation may deduct from any amounts the
Corporation owes to the Executive from time to time the amounts Executive owes
the Corporation pursuant to such rescission.  Notwithstanding any other terms in
this agreement, nothing in this Section 4.A or elsewhere in this agreement shall
be deemed or construed as extending the seven-year period described in Section
4.A(i). 

For purposes of this Section 4.A, a “Competing Business” shall include, but not
be limited to:

          (i) any retail business with gross sales or revenue in the prior
fiscal year of more than $25 million (or which is a subsidiary, affiliate or
joint venture partner of a business with gross sales or revenue in the prior
fiscal year of more than $25 million) which sells footwear at retail to
consumers at price points competitive, or likely to be competitive, with the
Corporation (e.g. including, without limitation, Wal-Mart Stores, Inc., Sears
Holdings Corporation, Target Corporation, Shoe Zone Limited, Bata Limited,
Footstar, Inc., Aldo Shoes, Inc., Genesco, Inc., Footlocker, Inc., Brown Shoe
Corporation, Inc., Shoe Carnival, Inc., Kohl’s Corporation, Liz Claiborne Inc.,
Big 5 Sporting Goods Corporation, J.C. Penney Corporation, Inc., and Jones
Apparel Group, Inc.) within 10 miles of any Corporation store or the store of
any wholesale customer of the Corporation in the United States, or anywhere in
any foreign country in which the Corporation has retail stores, franchisees or
wholesale customers;

 

          (ii) any franchising or wholesaling business with gross sales or
revenue in the prior fiscal year of more than $25 million (or which is a
subsidiary, affiliate or joint venture partner of a business with gross sales or
revenue in the prior fiscal year of more than $25 million) which sells footwear
at wholesale to franchisees, retailer or other footwear distributors located
within 10 miles of any Corporation store or the store of any wholesale customer
of the Corporation in the United States, or anywhere in any foreign country in
which the Corporation has retail stores, franchisees or wholesale customers;

          (iii) any footwear manufacturing business with gross sales or revenue
in the prior fiscal year of more than $25 million (or which is a subsidiary,
affiliate or joint venture partner of a business with gross sales or revenue in
the prior fiscal year of more than $25 million) which sells footwear to
retailers or other footwear distributors located within 10 miles of any
Corporation store or the store of any wholesale customer of the Corporation in
the United States, or anywhere in any foreign country in which the Corporation
has retail stores, franchisees or wholesale customers; (e.g. including without
limitation, Jones Apparel Group, Inc., Dexter Shoe Corporation, Liz Claiborne
Inc., Wolverine World Wide, Inc., The Timberland Corporation, Nike, Inc., Reebok
International Ltd., K-Swiss Inc., The Stride Rite Corporation and Adidas Salomon
AG); or

          (iv) any business which provides buying office services to any store
or group of stores or businesses referred to in (i), (ii) and (iii) above.

“Confidential Information” shall mean all non-public information pertaining to
the Corporation’s business, including not only information disclosed by the
Corporation to Executive, but also information developed or learned by Executive
during the course of or as a result of employment with the Corporation.   The
Corporation’s confidential information includes, without limitation, information
and documents concerning the Corporation’s processes; suppliers (including
terms, conditions and other business arrangements with suppliers); supplier and
customer lists; advertising and marketing plans and strategies; profit margins;
seasonal plans, goals, objectives and projections; compilations, analyses and
projections regarding Corporation’s divisions, stores, product segments, product
lines, suppliers, sales and expenses; files; trade secrets and patent
applications (prior to their being public); salary, staffing and employment
information (including information about performance of other executives); and
“know-how,” techniques or any technical information not of a published nature
relating, for example, to how the Corporation conducts its business.  

          (v) If (a) one of the events described in Section 4 of Part VII of the
1996 Plan occurs and (b) Executive is actively employed on the date of such
event, then from and after such date the Option on all shares of Stock 
outstanding under an Option under this agreement shall be exercisable in full
without regard to the provisions of Section 2 of this agreement.



Page 3 of 4 (DNLSOA)

--------------------------------------------------------------------------------




B.          Promptly following each exercise of an Option, shares shall be
delivered to the Executive by the Corporation, subject to the provisions of
Section 4.D.

C.          An Option is personal to Executive, is not transferable by Executive
(other than, upon the death of Executive, by beneficiary designation, by last
will and testament or by laws of descent and distribution) and, during
Executive’s lifetime, is exercisable only by Executive.

D.          The exercise of each Option shall be subject to the condition that
if at any time the Corporation shall determine in its discretion that the
satisfaction of withholding tax or other withholding liabilities under any
applicable U.S. Federal, state or foreign law (“Withholding Obligation”), or
that the listing, registration or qualification of any shares otherwise
deliverable upon such exercise upon any securities exchange or under any
applicable U.S. Federal, state or foreign law, or the consent or approval of any
regulatory body, is necessary or desirable as a condition of, or in connection
with, the exercise or the delivery or purchase of shares hereunder, then in any
of those events, the exercise shall not be effective unless that withholding,
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Corporation. 
Executive shall pay any Withholding Obligation to the Corporation at the time of
the Option exercise by one of the following methods or by such other mode of
payment as the Committee may from time to time authorize:  (i) cashier’s or
certified check, (ii) a personal check, (iii) wire transfer or (iv) by electing
to have withheld a number of the shares of Stock payable to Executive in
connection with the Option exercise with a Fair Market Value on the Exercise
Date equal to the Withholding Obligation (with any fractional share rounded up
to the nearest whole share).

E.          If a circumstance listed under Section 3 of Part VII of the 1996
Plan occurs, the Committee shall make appropriate adjustments consistent with
the terms of the 1996 Plan.

F.          Nothing in this agreement shall be deemed by implication or
otherwise to impose any limitation on any right of the Corporation or subsidiary
to terminate the Executive’s employment at any time, in the absence of a
specific agreement to the contrary.

 

G.          Any notice to be given under this agreement by Executive shall be
sent by mail addressed to the Corporation for the attention of the Compensation 
Department, 3231 S.E. Sixth Avenue Topeka, KS  66607, and any notice by the
Corporation to Executive shall be sent by mail addressed to the Executive at the
address shown on the face of this agreement, or, if an address is not available,
to Executive at Executive’s work location.  Either party may, by notice given to
the other in accordance with the provisions of this Section, change the address
to which subsequent notices shall be sent.

H.          This agreement shall be governed by the laws of the State of
Delaware.  It may not be modified except in writing signed by both parties.

I.          Executive acknowledges that Executive has received a copy of the
1996 Plan and/or Plan summary, as the Plan is in effect on the date of this
Agreement, has read and understands the terms of the 1996 Plan and of this
Agreement, and agrees to all of the terms and conditions provided for in the
1996 Plan and in this Agreement.

J.          So long as this agreement shall remain in effect, the Corporation
will furnish to Executive, as and when available, a copy of each prospectus
issued with respect to the shares of stock covered hereby, and also copies of
all material hereafter distributed by the Corporation to its shareowners.

K.          Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the 1996 Plan
have the same definitions as provided in the 1996 Plan.

For Executive Officers that are lawyers, paragraph 4.A.(v) includes the
following additional provision.  This paragraph, 4.A.(v), shall not apply to the
Executive if the Executive is employed by, or acting as an advisor to, a
Competing Business solely in Executive’s capacity as a lawyer.



Page 4 of 4 (DNLSOA)

--------------------------------------------------------------------------------